Citation Nr: 0507041	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-24 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment of the 
prostate.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA), 
Hartford, Connecticut, regional office (RO).

In August 2002, the veteran testified before the undersigned 
at a hearing in Hartford, Connecticut.

In a June 2003 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
previously denied claim for the benefit sought.  At that 
time, the Board also requested a medical opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 
(2004).

In May 2004, the Board remanded the case for additional 
development.  Subsequently, a December 2004 rating action 
denied the veteran's claim on the merits.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran received VA treatment in December 1978 for 
benign prostatic hypertrophy; thereafter, he was hospitalized 
for seven days and treated for transient bacteremia and 
microcytic hypochromic anemia.  A March 1979 hospitalization 
report (for epidydectomy and spermatocelectomy) noted that 
bacteremia and sepsis had been present following VA 
cystoscopy in 1978.  In November 1984, the veteran underwent 
a transurethral resection of the prostate (TURP).  


3.  The veteran is not shown by competent medical evidence to 
have additional disability that is proximately due to or the 
result of VA treatment in 1978, 1979, or 1984.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from VA treatment of the prostate is not 
warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in March 2002, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for entitlement to 38 U.S.C.A. § 1151 
benefits, but that he must provide enough information so that 
VA could request any relevant records.  The appellant was 
advised of the evidence received and was requested to provide 
authorization for the release of any private medical records.  
The appellant was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The December 2004 supplemental statement of the case (SSOC) 
and the VCAA letter notified the appellant of the relevant 
laws and regulations pertinent to his claim, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The VCAA letter and the SSOC notified the appellant 
of his and VA's respective obligations to obtain different 
types of evidence.  They also advised the appellant of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for the actions.  

Relevant private medical and VA outpatient records have been 
obtained, and the veteran has been provided with VA 
examination in June 2004.  Additionally, the Board obtained a 
VHA opinion in March 2004.  The appellant has not indicated 
that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for additional disability resulting 
from VA treatment of the prostate.  The veteran is service 
connected for a varicocele, which is evaluated as 
noncompensably disabling.  

He received VA treatment in December 1978 for benign 
prostatic hypertrophy.  Cystoscopy was normal.  Thereafter, 
he was hospitalized for seven days and treated for transient 
bacteremia secondary to cystoscopy, and microcytic 
hypochromic anemia.  The discharge summary noted benign 
prostatic hypertrophy, Grade 4 prostatic obstruction, and 
normal urethra with no strictures.  

A March 1979 hospitalization report (for epidydectomy and 
spermatocelectomy) noted that bacteremia and sepsis had been 
present following VA cystoscopy in 1978.  The veteran had a 
history of voiding difficulties, but voiding was asymptomatic 
during the hospitalization.

In November 1984, the veteran underwent a transurethral 
resection of the prostate (TURP).  He was given antibiotics 
to guard against Gram-negative bacteria.  Post-operative 
voiding was uneventful and spontaneous.

The veteran contends that he has additional disability as a 
result of VA treatment of his prostate, specifically the 
three hospitalizations noted above.  VA outpatient treatment 
records dated in 2000 and 2001 show complaints of urinary 
incontinence.  When examined by VA in April 2000, the veteran 
was noted to be continent of urine, and using Ditropan.  

A statement from his private physician, P.F.D., M.D., dated 
in July 2000, noted a worsening of the veteran's irritative 
voiding picture one year earlier.  He was placed on a shorter 
course of empiric antibiotics, as well as given additional 
anticholinergics with sublingual Levsin.  Dr. D. noted that 
the veteran had done reasonably well on Ditropan over many 
years.

In December 2003, the Board requested a Veterans Health 
Administration medical opinion addressing the likelihood of 
whether additional permanent disability (other than any intended 
result or "necessary consequence" of treatment) resulted from 
the VA treatment of the prostate in 1978, 1979, and 1984.  The 
opinion, issued by a professor of urology at a State medical 
university in February 2004, did not fully address the above 
question.  Specifically, while the opinion appeared to indicate 
that no additional disability resulted from the 1984 TURP, the 
physician did not comment on whether any additional permanent 
disability resulted from either the December 1978 or March 1979 
VA treatments.  The physician was requested to review his 
previous opinion and provide an addendum.  In a March 2004 
addendum, he noted that the 1978 and 1979 treatments were 
unlikely to have resulted in any disability, however, he felt 
that it was at least as likely as not that the 1984 TURP resulted 
in additional disability.  He did not specify what the additional 
disability was.  

To clarify the evidentiary record, the Board remanded the case 
for a VA genitourinary examination; that examination was 
conducted in June 2004.  The examiner reviewed the claims folder 
in conjunction with his examination.  The veteran reported that 
he used Oxybutynin tablets to successfully control his voiding 
urgency.  The veteran was noted to be in a wheelchair and 
carrying an empty urinal in a bag.  The examiner stated that the 
veteran's underpants and trousers were clean and without any 
signs of incontinence of urine.  The veteran reported nocturia 
one to two times per night.  He generally slept from 10:00 or 
11:00 p.m. until 4:00 a.m.  The veteran stated that he was not 
incontinent of urine if he responded without delay to symptoms of 
urgency.  He did report that the previous evening he had leaked 
urine prior to taking his prescribed Oxybutynin.  The veteran was 
not wearing a diaper at the examination, and he spent at least 60 
minutes in the examination room without signs or symptoms of 
urinary urgency.  At the completion of the examination, he was 
escorted to the bathroom, but failed to produce any urine for his 
urinalysis.  The examiner noted that the most recent urinalysis 
or record in 1999 was normal.  The veteran had not had any recent 
urinary tract infections or nephritis.  The veteran's last 
successful sexual intercourse was in 1989; subsequent attempts 
failed due to nonsustained erections.  On examination, there was 
bilateral atrophy of the testicles, and these were painful to 
light palpation with tender-guarded left testicle, more so than 
right.  There were no palpable nodules.  The examiner was unable 
to palpate the spermatic cord and epididymis adequately due to 
tenderness or bilateral testicles.  There was no erythema, 
inflammation, heat, or edema.  No inguinal hernia was present.  

The examiner stated that there was no objective evidence of 
permanent disability in voiding as a result of VA treatment of 
the prostate in December 1978 (for benign prostatic hypertrophy), 
March 1979 (for treatment of bacteremia and sepsis following 
cystoscopy in 1978), or November 1984 (for trans-urethral 
resection of the prostate).  She also stated that there was no 
scientific objective-based relationship between the current 
tender bilateral testicles and the veteran's chronic controlled 
symptoms of urinary urgency.  There is no objective evidence of 
urinary tract infection, and no scientific objective evidence 
that bladder irritability resulted from prostate surgery, the 
bacteremia, or the sepsis.  

The examiner stated that it was as likely as not that morbid 
obesity, active smoking, and chronic obstructive pulmonary 
disease contributed to risks of Klebsiella pneumonia sepsis, 
sepsis, and multiple organ-systems failure.  It was more likely 
than not that progressive voiding urgency is directly related to 
Lasix-induced diuresis for treatment and control of severe 
peripheral vascular disease-venous insufficiency, cardiomegaly, 
and hypertension.  It was as likely as not that age-related 
enlarging prostatic hypertrophy exerts pressure and spasm on the 
urethra.  

The examiner also noted that the veteran underwent a gastric 
bypass in 1980, and that it was more likely than not that the 140 
pound drop in weight following that procedure decreased tissue 
support and alignment of the bladder and altered bladder 
emptying.  

In conclusion, the examiner stated that:  there was no objective 
evidence of current prostate/genitourinary pathology other than 
chronic controlled urinary urgency; that it was unlikely that 
additional permanent disability resulted from the VA treatment of 
the prostate in December 1978, March 1979, and November 1984; 
that it was more likely than not that "bladder irritability" 
with urge incontinence is multifactorial- (a) directly related to 
Lasix-induced urgency and diuresis, and (b) directly related to 
compromised bladder alignment/support following complex gastric 
bypass for treatment of marked obesity in 1980.  

The medical treatment in question was rendered between 1978 and 
1984; however, the veteran did not attempt to reopen his 
previously denied claim for compensation under the provisions of 
38 U.S.C.A. § 1151 until April 2000.  The Board notes that 38 
U.S.C. § 1151 was amended by section 422(a) of Pub. L. No. 104-
204.  The revised law is effective with respect to claims filed 
on or after October 1, 1997.  Consequently, the veteran's 1151 
claim will be adjudicated based upon the current law.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death was service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, and the proximate cause of 
the disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been completed.  
Each body part or system involved is considered separately.  38 
C.F.R. § 3.361(b) (effective September 2, 2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (effective September 2, 
2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2) (effective September 
2, 2004).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (effective September 2, 
2004).  

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) 
(effective September 2, 2004).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
a veteran's additional disability or death, it must be shown that 
the hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (see 38 
C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (effective September 2, 2004).  

After a review of the record, the Board is of the opinion that 
compensation under 38 U.S.C.A. § 1151 for additional disability 
resulting from VA treatment of the prostate is not warranted.  
While the VHA physician stated that it was at least as likely as 
not that the 1984 TURP resulted in additional disability, he did 
not specify what the additional disability was.  The Board finds 
the thorough and well-reasoned VA examination report completed in 
June 2004, which included review of the entire record, including 
the VHA opinion, to be the most persuasive evidence of record.  
That examiner found that there was no objective evidence of 
current prostate/genitourinary pathology other than chronic 
controlled urinary urgency, and that it was unlikely that 
additional permanent disability resulted from the VA treatment of 
the prostate in December 1978, March 1979, and November 1984.  
She also found that it was more likely than not that the 
veteran's "bladder irritability" with urge incontinence was 
directly related to Lasix-induced urgency and diuresis, and to 
compromised bladder alignment/support following complex gastric 
bypass for treatment of marked obesity.  

Thus, the weight of the medical evidence of record indicates that 
there is no additional disability resulting from VA treatment of 
the prostate.  The veteran's well-controlled urinary urgency has 
been medically attributed to other causes, and no other 
prostate/genitourinary pathology has been identified.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, and 
notes that the record does not indicate that the veteran has any 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's assertions of medical causation alone are 
not probative because lay persons i.e., persons without medical 
expertise) are not competent to offer medical opinions.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board concludes that the veteran has not suffered "additional 
disability" due to VA medical or surgical treatment within the 
meaning of 38 U.S.C.A. § 1151 (West 2002).  Consequently, the 
Board finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits for 
additional disability resulting 




from VA treatment of the prostate, pursuant to the provisions of 
38 U.S.C.A. § 1151.  His claim must, therefore, be denied.  


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


